DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claims 1-10 indicate in the claim preamble that they are directed to “an amusement park attraction installation”, and claims 17-20 indicate in the claim preamble that they are directed to “A feature installation of an amusement park attraction”.  The claims however do not contain any limitations that particularly relate the structure in the claims to an amusement park attraction installation or rely upon the preamble to provide context and meaning, and as such the preamble statement is a recitation of intended use, see MPEP 2111.02.  This is supported by applicant’s specification which notes at the end of ¶0019 that the disclosed techniques and structures may be used in environments other than an amusement park.  Claims 9 and 20 recite that the camera be a part of system which performs skeletal tracking, but such tracking as claimed is not particular to an amusement park attraction installation. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 11-12, 16-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawasaki et al (JP 2007-025967 A, English machine translation attached).
With regard to claim 1: Kawasaki discloses an installations which comprises a camera 120 that is disposed on a side of a window (see ¶0036 and 0049 disclosing mounting of the camera in a building window), wherein the camera comprises a lens (see ¶0034) and is configured to capture image data indicative of the movement of people on an opposite side of the window (the camera is configured to capture image data regarding vehicular traffic, which is indicative of the movement of the people within the vehicles being monitored).  Kawasaki further discloses that a light source is positioned on the same side of the window as the camera, see ¶0052 disclosing the presence of indoor lighting.  Kawasaki includes a camera housing which is disposed around the camera (outer frame 150) which comprises an inner volume (in which the camera is positioned, see Figures 2, 3, 4, 6, and 7 which show the device from the front, rear, side, top, and bottom respectively) and an opening to the inner volume surrounded by the edge of the camera housing (the opening of Kawasaki is the face which is placed against the window when the device is mounted as described in ¶0036 and ¶0049).  The lens of the camera of Kawasaki is shown in the Figures (most particularly Figures 2 and 5) as being disposed within the inner volume, and when installed as described in ¶0036 and ¶0049 the edge of the camera housing is in abutment with the surface of the window due to the edge being equipped with a sponge that fills the gap between element 105 and the window itself, see ¶0045 and ¶0052. 
With regard to claim 2:  The outer frame of Kawasaki can be seen in the Figures as being a substantially rectangular box-shaped object formed of upper, lower, rear, and side panels defining the inner volume, with an open side that is configured to face the window upon which the frame is supported defining the opening.  The surface of each of the panels is disclosed as being a black color (see ¶0035, 0038-0039, 0041, and 0043 describing black coloring of the frame) 
With regard to claim 3: Kawasaki indicates that the black paint used “suppresses light reflection”, see for example ¶0035, and as a result implicitly discloses the use of a flat or matte paint.  A person having ordinary skill in the art before the time of filing would reasonably expected to infer that this indicates a flat or matte black, since said person would recognize that other paint sheens (e.g. satin, semi-gloss, gloss) reflect a significant amount of light and thus flat or matte paint is required to fulfil the function of Kawasaki.  See MPEP 2144.01 regarding implicit disclosure.
With regard to claim 6: The edge of the housing of Kawasaki includes a gasket in abutment with the surface of the window, the gasket being in the form of a sponge as described in ¶0045 and ¶0052.


With regard to claim 11: Kawasaki discloses a camera housing which comprises a plurality of panels defining an inner volume an opening to the inner volume, and an edge extending about a perimeter (Outer frame 105). The outer frame of Kawasaki can be seen in the Figures as being a substantially rectangular box-shaped, with an open side that is configured to face the window upon which the frame is supported (see particularly Figures 2, 3, 4, 6, and 7 which show the device from the front, rear, side, top, and bottom respectively and ¶0036 and 0049 describing the window mounting).  The surface of each of the panels is disclosed as being a black color (see ¶0035, 0038-0039, 0041, and 0043 describing black coloring of the frame) and is configured to accommodate and surround a camera 120 (which includes a lens, see ¶0034) within the inner volume as can be seen in Figures 2, 5, and 8 which show the camera positioned within the frame.  Kawasaki discloses (but does not draw) the inclusion of a gasket member disposed on the edge of the frame that faces the window to define the opening, see ¶0045 and 0052 disclosing the inclusion of a sponge which fills the gap between the edge of the frame and the window upon which the frame is mounted).  Kawasaki discloses that the camera housing is configured to be positioned against a surface of a transparent panel 190 (a window pane in a building), with the gasket disposed against that transparent panel surface, see ¶0045 and 0052.

With regard to claim 12: Kawasaki discloses that the plurality of panels is configured to contain a camera 120 which carries the lens within the inner volume, as can be best appreciated in Figures 2 and 5.

With regard to claim 16: Kawasaki indicates that the black paint used “suppresses light reflection”, see for example ¶0035, and as a result implicitly discloses the use of a flat or matte paint.  A person having ordinary skill in the art before the time of filing would reasonably expected to infer that this indicates a flat or matte black, since said person would recognize that other paint sheens (e.g. satin, semi-gloss, gloss) reflect a significant amount of light and thus flat or matte paint is required to fulfil the function of Kawasaki.  See MPEP 2144.01 regarding implicit disclosure.

With regard to claim 17: Kawasaki discloses an installation which comprises a light source positioned on a first side of a window (see ¶0052 disclosing the existence of lighting on the inside of a building); a camera positioned on the first side of the window and configured to capture image data of a person located on a second side of the window (camera 120 is configured to capture image data regarding vehicular traffic, which is indicative of the movement of the people within the vehicles being monitored); and a camera housing 105 defining an inner volume and an opening to the inner volume with the camera being at least partially disposed in the inner volume (see Figures 2, 3, 4, 6, and 7 which show the device from the front, rear, side, top, and bottom respectively with the camera within housing 105, note that the front of the housing lacks a panel and thus is open) with the camera being configured to receive the image data via the opening.  In Kawasaki the camera housing further comprises a gasket, in the form of a sponge, which extends around the perimeter of the housing and is positioned against a surface of the window on the first (inner) side of the window, see ¶0045 and ¶0052.

With regard to claim 19: The camera housing of Kawasaki comprises a plurality of panels defining the inner volume (the housing is a rectangular box with one open side, and thus is formed of a top panel, two side panels, a rear panel, and a bottom panel) with each panel of the plurality of panels comprises a surface facing the inner volume, which is a black color (see ¶0035, 0038-0039, 0041, and 0043 describing black coloring of the frame).  Kawasaki indicates that the black paint used “suppresses light reflection”, see for example ¶0035, and as a result implicitly discloses the use of a flat or matte paint.  A person having ordinary skill in the art before the time of filing would reasonably expected to infer that this indicates a flat or matte black, since said person would recognize that other paint sheens (e.g. satin, semi-gloss, gloss) reflect a significant amount of light and thus flat or matte paint is required to fulfil the function of Kawasaki.  See MPEP 2144.01 regarding implicit disclosure.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki in view of Pfaffinger et al (US Patent 9,615,007 B2).
With regard to claims 4-5: Kawasaki teaches that the camera is completely inside of the inner volume and is configured to be adjustable in position in ¶0040-0042, but does not teach that the adjustment mechanism is an articulating arm coupled to the camera, the articulating arm being partially disposed within the inner volume.  Kawasaki does teach the inclusion of additional support for the camera and housing to allow the camera unit to be more reliably fixed in place (see ¶0057, but does not teach the structure of that support nor that the support extends through a panel of the plurality of the panels to an exterior of the camera housing.
Pfaffinger teaches a light-shielded camera system for positioning next to a glass panel.  In Pfaffinger an articulating arm is used to support the camera (arm 56 best visible in Figures 1 and 2), the arm extending out of the rear of the camera housing to allow attachment of the other end of the arm to a fixed position.  This configuration is noted as allowing the camera to be positioned at a wide variety of positions relative to the fixed support (see column 4 line 66 through column 5 line 25).
It would have been obvious to a person having ordinary skill in the art before the time of filing to have configured the housing and camera of Kawasaki such that the camera is supported by an articulating arm which extended through the housing wall panel for attachment to a support column of the building, to allow the weight of the camera to be directly supported by the building element and thus reliably fixed in place while still allowing adjustment of the camera position and field of view. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki in view of Cardin (US Patent 4,739,567).
With regard to claim 8: Kawasaki does not explicitly disclose that the light source is a display screen, instead merely indicating that the light source includes “indoor lighting, and the like” in ¶0052.
A person having ordinary skill in the art before the time of filing however would have found it obvious for the “indoor lighting, and the like” light source of Kawasaki to include light from a display screen, since such screen were ubiquitous in buildings of various types (residential buildings having televisions, office buildings having computer display screens, and such).  Further even if the “light source” as claimed is very narrowly interpreted as a light source which is adjacent to the window itself which would present a large source of glare light (and not merely a light source which might incidentally reflect such as a monitor at a desk) said person would have found it obvious to have a display screen as the light source of Kawasaki to allow the camera to be placed in commercial buildings which commonly have brightly illuminated advertising display screens directed towards the windows, for example as shown in Cardin.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki in view of Ghannam et al (US Patent 10,239,469 B2).
With regard to claim 13: Kawasaki does not disclose that a panel of the plurality of panels is removably coupled to the remaining panels of the plurality of panels.
The prior art teaches that configuring at least one panel of a mountable camera enclosure to be removable is desirable, in order to allow for the camera to be easily accessed without removing the entire enclosure from the mounting point.  See column 7 lines 32-34 and column 7 lines 52-58 of Ghannam discussing how allowing for a panel of a camera enclosure to be removably coupled to the other panels (which remain attached to the mounting surface) allows for adjustment of the camera within without removing the entire enclosure from its attachment position.
It would have been obvious to a person having ordinary skill in the art before the time of filing to have configured the housing of Kawasaki to have a removable panel as taught by Ghannam in order to allow a user to access and adjust the position of the camera without removing the entire enclosure from the window.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki in view of Ehrenkranz (US Patent 10,498,936).
With regard to claim 7: Kawasaki does indicate that the gasket is formed of a compressive material (a sponge) but not teach the material makeup of the sponge which is used to seal the outer edge of the housing to the window to block light, and thus does not disclose that the gasket is make of foam, rubber, neoprene, a polymeric material, or any combination thereof.
Ehrenkranz teaches that a silicone gasket may be used to prevent light from penetrating between two parts in an optical apparatus.  See column 6 lines 51-65. 
It would have been obvious to a person having ordinary skill in the art before the time of filing to have configured the system of Kawasaki to use a silicone gasket (silicone is a polymetric material as it is formed of polymerized siloxane) to prevent light from penetrating between the window and the enclosure, as Ehrenkranz indicates that the material is capable of preventing light leakage. 


With regard to claim 14: Kawasaki does not teach the material makeup of the sponge which is used to seal the outer edge of the housing to the window to block light, and thus does not disclose that the gasket is make of foam, felt, rubber, neoprene, a polymeric material, or any combination thereof.
Ehrenkranz teaches that felt or a silicone gasket may be used to prevent light from penetrating between two parts in an optical apparatus.  See column 6 lines 51-65. 
It would have been obvious to a person having ordinary skill in the art before the time of filing to have configured the system of Kawasaki to use black felt or a silicone gasket to prevent light from penetrating between the window and the enclosure, as Ehrenkranz indicates that such materials are capable of preventing light leakage. 

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki in view of Liebinger Portela et al (US Patent 9,805,595 B1) and Tsai et al (US Patent 9,152,856 B2).
With regard to claim 9:  Kawasaki teaches the inclusion of the camera in a camera system which also includes processing circuitry and a non-transitory computer readable media that includes instructions which cause that processing circuitry to track motion, see ¶0073.
Since Kawasaki is directed towards vehicle tracking, Kawasaki does not teach that the instructions cause the processing circuitry to track motion using skeletal tracking. 
It is however known to include pedestrian detection in traffic monitoring systems, for example Liebinger Portela teaches identifying pedestrians when monitoring traffic in order to allow for the movement of both pedestrian and vehicular traffic to be optimized, see column 6 line 35 though column 7 line 5.  It is also known to use skeletal tracking in order to more accurately identify and track pedestrians in variable lighting conditions, see Tsai column 4 lines 59-67 and column 10 lines 4-16.
A person having ordinary skill in the art before the time of filing would have found it obvious to configure the processing system of Kawasaki to also have and execute instructions for detecting and tracking pedestrians using skeletal tracking in order to allow for the optimization of both vehicular and pedestrian traffic in the field of view of the camera. 


Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki in view of Sechrist (US Patent 8,469,613 B2).
With regard to claim 10: Kawasaki discloses that the camera comprises a lens and camera body coupled to a camera lens, see ¶0034.  In Kawasaki the entire camera (with lens) is inside of the interior volume, and thus Kawasaki does not teach that a portion of the camera is disposed external to the inner volume. 
Sechrist teaches a configuration which is configured to perform a function similar to that of Kawasaki, namely the attachment of a camera to a window in combination with a reflection shield that surrounds the camera aperture and contacts the window to prevent reflections from reaching the camera lens, see column 2 lines 52-56.  Sechrist teaches that it is desirable to configure such a camera and camera housing such that the lens is inside of the space defined by the reflection shielded space while the remainder of the camera is positioned outside of the reflection shielded space.  By adopting this configuration and providing a gimballed attachment between the camera and the shield the user of the camera housing and camera can adjust the direction of the camera without removing the housing from the window to access the camera (see column 1 lines 39-44 describing the shortcomings of prior art housings with respect to cumbersome adjustment of the camera angle, and column 2 lines 34-47 describing the adjustment of the angle).  This arrangement also allows for the user of the housing and camera to see a live view display provided on the exposed potion of the camera body, facilitating easier adjustment of the camera direction (see column 2 lines 60-67).
It would have been obvious to a person having ordinary skill in the art before the time of filing to have configured the housing of Kawasaki to have only the lens portion within the reflection-protected inner space and the remaining portion of the camera outside of the reflection protected internal space, with a gimballed connection between the camera and the housing, in order to allow the user to more easily adjust the viewing angle of the camera and to see a display showing the current view of the camera while doing so. 

With regard to claim 15: Kawasaki discloses a camera coupled to a camera lens, see ¶0034, with the lens portion being inside of the interior volume.  Kawasaki does not teach that a remaining portion of the camera is disposed external to the inner volume, instead having the entirety of the camera and lens within the volume. 
Sechrist teaches a configuration which is configured to perform a function similar to that of Kawasaki, namely the attachment of a camera to a window in combination with a reflection shield that surrounds the camera aperture and contacts the window to prevent reflections from reaching the camera lens, see column 2 lines 52-56.  Sechrist teaches that it is desirable to configure such a camera and camera housing such that the lens is inside of the space defined by the reflection shielded space while the remainder of the camera is positioned outside of the reflection shielded space.  By adopting this configuration and providing a gimballed attachment between the camera and the shield the user of the camera housing and camera can adjust the direction of the camera without removing the housing from the window to access the camera (see column 1 lines 39-44 describing the shortcomings of prior art housings with respect to cumbersome adjustment of the camera angle, and column 2 lines 34-47 describing the adjustment of the angle).  This arrangement also allows for the user of the housing and camera to see a live view display provided on the exposed potion of the camera body, facilitating easier adjustment of the camera direction (see column 2 lines 60-67).
It would have been obvious to a person having ordinary skill in the art before the time of filing to have configured the housing of Kawasaki to have only the lens portion within the reflection-protected inner space and the remaining portion of the camera outside of the reflection protected internal space, with a gimballed connection between the camera and the housing, in order to allow the user to more easily adjust the viewing angle of the camera and to see a display showing the current view of the camera while doing so. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki in view of Benson et al (US Patent 5,241,380).
With regard to claim 18: Kawasaki does not teach the inclusion of an opaque substrate applied to an additional surface of the window on the second side of the window, with the opaque substrate overlapping with the opening of the camera housing. 
It is however known to provide opaque covers in front of public-facing camera systems in order to obscure the direction of the camera, see Benson column 3 line 29 through line 42.
It would have been obvious to a person having ordinary skill in the art before the time of filing to have configured the system of Kawasaki to have an opaque element over the window where the camera is mounted in order to obscure the direction of the camera from passersby. 


With regard to claim 20:  Kawasaki discloses that the camera is part of a camera system which performs motion tracking, see ¶0073. Since Kawasaki is directed towards vehicle tracking, Kawasaki does not teach that the camera is configured to perform skeletal tracking of a guest. While Kawasaki does teach that the camera may be equipped with different types of lenses in ¶0034, a wide-angle lens is not specifically disclosed. 
It is however known to include pedestrian detection in traffic monitoring systems, for example Liebinger Portela teaches identifying pedestrians when monitoring traffic in order to allow for the movement of both pedestrian and vehicular traffic to be optimized, see column 6 line 35 though column 7 line 5.  It is also known to use skeletal tracking in order to more accurately identify and track pedestrians in variable lighting conditions, see Tsai column 4 lines 59-67 and column 10 lines 4-16.  It is also generally known in the arts of photography, videography, and other cameras that selection of the lens to use is dependent upon the angular extent of the region which is desired to be imaged.
A person having ordinary skill in the art before the time of filing would have found it obvious to configure the processing system of Kawasaki to also have and execute instructions for detecting and tracking pedestrians using skeletal tracking in order to allow for the optimization of both vehicular and pedestrian traffic in the field of view of the camera, and further would have found it obvious to configured the camera to be able to be equipped with a wide-angle lens in order to use the camera to image a larger area (e.g. when the building window in which the camera is installed is relatively near to the area being monitored).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Takeshige et al (US Patent 11,445,093 B2) discloses a camera system for placement in a window which includes reflection-eliminating structures; Kawash et al (US Patent 10,134,267 B2) discloses an amusement park installation which includes a disguised camera that tracks guest movement through a window to control an interactive exhibit. Willes et al (US Patent 7,599,002 B2) discloses a through the window camera with sealing mechanism to reduce glare.  Kim (KR 10-0896310 B1) discloses a camera lens hood for eliminating glare while photographing through windows.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leon W Rhodes Jr whose telephone number is (571)270-5774. The examiner can normally be reached M-F 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON W RHODES, JR/           Examiner, Art Unit 2852